UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1679



SANDRA K. NOVOTNY,

                                             Plaintiff - Appellant,

           versus

DYNCORP,

                                              Defendant - Appellee,

           and

DONALD TREES,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CA-95-1430-A)

Submitted:   May 15, 1997                    Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra K. Novotny, Appellant Pro Se. Howard V. B. Sinclair, ARENT,
FOX, KINTNER, PLOTKIN & KAHN, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to her former employer and dismissing her action alleging

discrimination because of her sex and pregnancy. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Novotny v. DynCorp, No. CA-95-1430-A (E.D. Va. Mar. 25,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3